Appeal bydefendant from a judgment of the Supreme Court, Queens County, rendered March 26, 1975, convicting him of the crime of attempted robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of *562discretion in the interest of justice, and new trial ordered. Defendant was denied a fair trial because (1) reference was made in the prosecutor’s opening and closing remarks to a pretrial identification which had been suppressed upon consent of the prosecutor; (2) the trial court permitted testimony of that pretrial identification to be received in evidence; and (3) the trial court received in evidence an admission by a codefendant who did not testify, which admission implicated the defendant (Bruton v United States, 391 US 123). Rabin, Acting P. J., Hopkins, Latham, Margett and Christ, JJ., concur.